         Case 1:19-cr-00154-PAC Document 45
                                         44 Filed 09/14/20
                                                  09/13/20 Page 1 of 1

Honorable Paul A. Crotty                                                          April 1, 2020
United States District Judge                                                       Page 1 of 1




                                                                  September 13, 2020

By ECF
                                                                 9/14/2020
Honorable Paul A. Crotty                                         Mr. Ragonese may file his
United States District Judge
                                                                 sentencing submission on
Southern District of New York
                                                                 Friday, September 25,
500 Pearl Street
                                                                 2020. SO ORDERED.
New York, New York 10007

Re:    United States v. Ryan Ragonese, 19 Cr. 154 (PAC)

Honorable Judge Crotty:

       Ryan Ragonese is scheduled to be sentenced on September 30, 2020, but the final
Presentence Report (“PSR”) in his case will not be released until September 23rd or 24th.
Because we await the Probation Office’s resolution of our objections to two guidelines
enhancements, we write to respectfully request that the Court permit us to file the defense
sentencing submission on Friday, September 25, 2020, after we review the final PSR. The
government is aware of our guidelines objections and the bulk of our mitigation arguments, and
we believe it would not be prejudiced by simultaneous or near-simultaneous sentencing
submissions.
       We thank the Court for its consideration.




                                                   Respectfully submitted,

                                                    /s/
                                                   Annalisa Mirón/ Ariel Werner
                                                   Assistant Federal Defender
                                                   Federal Defenders of New York
                                                   (212) 417-8780/8770




cc:    AUSA Daniel Wolf
